Kn'O'wxton, J.
This was an action of replevin brought before a justice of the peace of Rock county by the plaintiff in error, for the recovery of a horse valued at forty dollars. The justice rendered judgment in favor of the plaintiff, and found the value of the horse to be forty dollars, but assessed no dam*386ages, and entered the proper order for the delivery of the horse to the plaintiff.
The defendant, by writ of certiorari, removed the cause to the county court. The plaintiff objected to the jurisdiction of the court, on the ground that the cause could not be removed to said court except by appeal, as the value of the horse recovered was over fifteen dollars. The county court overruled the objection, retained the case, and reversed the judgment of the justice. Prom this judgment, error is brought to this court.
It is clear, that under our statute two remedies for the removal of causes, like the one before the court, to the county court, do not exist. It is either by appeal, or by a writ of certiorari. In the case of Inman v. Gower, ante, 152, this question was virtually settled. In that case, the recovery was $15, value of the property, and six cents damages ; and this court held that an appeal lay to the county court. Inasmuch as an appeal and certiorari cannot both be had in this case, the recovery being more than fifteen dollars, an appeal was the proper and only remedy. The judgment must be reversed.
Judgment reversed.